Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2013

                                      No. 04-13-00024-CV

                          IN THE INTEREST OF P.Y.M., A CHILD,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-00373
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief. Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.); see also In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure
in appeal from termination of parental rights).

         If the appellant desires to file a pro se brief, she must do so within twenty days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the
State may file a responsive brief no later than ten days after the date the appellant’s pro se brief
is filed in this court. It is further ORDERED that the motion to withdraw, filed by appellant’s
counsel, is HELD IN ABEYANCE pending further order of the court.




                                                     ____________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2013.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court